Title: To Benjamin Franklin from Trevor Newland, 17 April 1765
From: Newland, Trevor
To: Franklin, Benjamin


Dear Sir.
Holt, 17th: Apll. 1765
Forc’d out of Town at an hours warning by a Gentleman who insisted upon my taking a seat in his carriage to Bath, prevented my Waiting upon you, not only for the Memorandum relative to Lecock, but to say fare well, which I hope you’ll excuse. I now find myself distant from Lecock between five and six miles, I shall have ocasion to go that road verry soon, therefore would be glad to make any enquiry you shall be pleas’d to direct, either there or in any other part of the Country, I find so little to do that it would be a Charity to employ me. I have not got one man this two months, in short I meet with non who are inclin’d to serve our State now, without a pension. I have been Inform’d that Doctor Clark and Mr. Clutterbuck of Bradford has had letters desireing they would enquire for the name of Carinton, in this Country, they say the enquiry is made by a Person in Philadelphia, but wheather it is the person you want to e[n]quire for, I cannot say, but immagin they have done but little in the affair as yet; with Compliments to Mrs. Stevenson I am Dear Sir with the greates regard Your Most Obedient Humble Servant
Trevor Newland
Please to direct to Bradford Wilts
 
Addressed: To / Doctr. Franklin / at / Mrs. Stevensons Creven Street / Strand / London
Endorsed: [Tre]vor New[la]nd
